                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                         DOCKET NO. 3:18-cv-00019-FDW-DCK
 CATHERINE E. SHARKEY, individually and )
 on behalf of all others similarly situated, )
                                             )
        Plaintiff,                           )
                                             )
 vs.                                         )                          ORDER
                                             )
 FORTRESS SYSTEMS INTERNATIONAL, )
 INC., d/b/a FORTRESS MOBILE, and )
 ZHONG SU individually also known as Jack )
 Su,                                         )
                                             )
        Defendants.                          )


       THIS MATTER is before the Court on Plaintiff’s Motion for Conditional Certification and

Judicial Notice under 29 U.S.C. § 216(b), (Doc. No. 17), as well as the parties’ Joint Motion to

Amend Scheduling Order (Doc. No. 23). The motions are ripe and addressed in turn below.

          I.      MOTION FOR CONDITIONAL CERTIFICATION AND JUDICIAL NOTICE

       Plaintiff Catherine E. Sharkey seeks conditional certification and authorization to send

Court-supervised notice under the Fair Labor Standards Act (“FLSA”), 29 U.S.C. § 216(b).

Plaintiff alleges Defendants Fortress Systems International, Inc., d/b/a Fortress Mobile and Zhong

Su (“Fortress Mobile”) violated the FLSA by misclassifying Sharkey and other current and former

contractors (“Class Members”) as independent contractors, depriving them of regular pay and

overtime premium pay to which they are entitled under the FLSA. Plaintiff argues Sharkey and

the alleged class members are similarly situated in that they were victims of a single decision,

policy, practice, or plan that resulted in unpaid regular and overtime wages in violation of the


                                                1
FLSA. Defendant objects to the instant motion, arguing court-approved notice is not appropriate

because Plaintiff Sharkey has not shown she is “similarly situated” to any other Fortress personnel.

       The applicable law is well-settled, and for purposes of brevity, best summarized as follows:

               “The Supreme Court has held that, in order to expedite the manner in which
       collective actions under the FLSA are assembled, ‘district courts have discretion in
       appropriate cases to implement . . . § 216(b) . . . by facilitating notice to potential
       plaintiffs.”’ Purdham v. Fairfax Cnty. Pub. Schs., 629 F. Supp. 2d 544, 547 (E.D.
       Va. 2009) (quoting Hoffmann-La Roche, Inc. v. Sperling, 493 U.S. 165,
       169(1989)).

               Certification of a collective action is a two-stage process. Pelczynski v.
       Orange Lake Country Club, Inc., 284 F.R.D. 364, 367 (D.S.C. 2012). “First, a
       plaintiff seeks conditional certification by the district court in order to provide
       notice to similarly situated plaintiffs” that they can “opt-in” to the collective action.
       Id. at 367-68. At this “notice stage,” the court reviews the pleadings and affidavits
       to determine whether the plaintiff has carried his burden of showing he is similarly
       situated to the proposed class members. Id. at 368. “Because the court has minimal
       evidence, this determination is made using a fairly lenient standard,” Steinberg v.
       TQ Logistics, Inc., No. 0:10-cv-2507-JFA, 2011 WL 1335191, at *1 (D.S.C. Apr.
       7, 2011), requiring plaintiffs to make a “a modest factual showing sufficient to
       demonstrate that they and potential plaintiffs together were victims of a common
       policy or plan that violated the law,” Purdham, 629 F. Supp. 2d at 548. If the court
       determines that the proposed class members are similarly situated, the court
       conditionally certifies the class. Steinberg, 2011 WL 1335191, at *1. The putative
       class members then are given notice and the opportunity to “opt-in,” and the action
       proceeds as a representative action throughout discovery. Id.

               Second, after the court has conditionally certified the class, the potential
       class members have been identified and notified, and discovery has been
       completed, “a defendant may then move to decertify the collective action, pointing
       to a more developed record to support its contention that the plaintiffs are not
       similarly situated to the extent that a collective action would be the appropriate
       vehicle for relief.” Pelczynski, 284 F.R.D. at 368. At this “decertification stage,”
       the court applies a heightened fact-specific standard to the “similarly situated”
       analysis. Steinberg, 2011 WL 1335191, at *2. “Courts have identified a number of
       factors to consider at this stage, including (1) disparate factual and employment
       settings of the individual plaintiffs; (2) the various defenses available to defendants
       that appear to be individual to each plaintiff; and (3) fairness and procedural
       considerations.” Curtis v. Time Warner Entm't-Advance/Newhouse P'ship, No.
       3:12-cv-2370-JFA, 2013 WL 1874848, at *3 (D.S.C. May 3, 2013) (internal
       quotation marks and alterations omitted). If the court determines that the plaintiffs
                                                  2
       are not, in fact, similarly situated, the court may decertify the class, dismiss without
       prejudice the opt-in plaintiffs' claims, and permit the named plaintiffs to proceed
       on their individual claims. Id.

               A collective action under the FLSA differs from a class action under Rule
       23 of the Federal Rules of Civil Procedure. See 7B Charles A. Wright, Arthur R.
       Miller & Mary K. Kane, Federal Practice and Procedure § 1807 (3d ed. 2005).
       Unlike Rule 23 class actions, in FLSA collective actions, “plaintiffs must
       affirmatively ‘opt in’ to the suit in order to be considered a member of the class”;
       Rule 23’s requirements of numerosity, typicality, commonality, and adequacy do
       not apply; and plaintiffs need only show that they and potential class members are
       “similarly situated” for the Court to certify the collective action. Mancia v.
       Mayflower Textile Servs. Co., No. CCB-08-273, 2008 WL 4735344 at *2 (D. Md.
       Oct. 14, 2008).

Higgins v. James Doran Co., Inc., No. CV 2:16-2149-RMG, 2017 WL 3207722, at *1–2 (D.S.C.

July 28, 2017). As a fellow colleague in the Western District of North Carolina explained in In

Re Family Dollar FLSA Litigation:

               Notice must be premised upon a “factual nexus” between plaintiffs and the
       proposed class members that is sufficient to demonstrate that [they] together were
       victims of a common policy or plan that violated the law. Reliance on a common
       job description and a uniform classification of Store Managers as exempt is
       insufficient for conditional certification. Even under the less strict notice stage
       standard, courts deny conditional certification where plaintiffs allege that potential
       collective action members are similarly situated because they were improperly
       classified by their employer as exempt from the FLSA because employees' status
       under the FLSA may vary, even if they have the same job title, if their job
       responsibilities and duties differ among each other.

              Under the FLSA, the court must examine the duties the employee actually
       performs in determining whether an employee is exempt. This analysis is extremely
       individual and fact-intensive, requiring a detailed analysis of the time spent
       performing managerial duties and a careful factual analysis of the full range of the
       employee's job duties and responsibilities. Employees with the same job title do
       not necessarily perform the same work, and thus courts deny notice where an
       individual determination of each class member's job duties is necessary to
       determine whether the employee was properly classified as exempt.

In re Family Dollar FLSA Litig., No. 3:08MD1932-GCM, 2014 WL 1091356, at *1–2 (W.D.N.C.

Mar. 18, 2014) (internal quotations and citations omitted).
                                                  3
        Bearing these principles in mind, the Court finds that conditional certification, even under

a lenient standard, is inappropriate on this record. Plaintiff has failed to demonstrate she is

similarly situated sufficient to warrant conditional certification or a court-approved notice. Even

if she could, the Court sees no benefit here for conditional certification at this stage, especially in

light of the need for an individual determination of each potential class member’s job

responsibilities and duties, as well as the small number of potential class members. See id., see

also Pelczynski, 284 F.R.D. at 369 (“At best, a collective action would present the same

manageability difficulties that separate actions would.”).

        The Court notes the denial of conditional certification does not mean this action cannot

proceed as an FLSA collective action. Conditional certification only refers to the district court’s

exercise of its discretionary power to facility the sending of notice to potential class members. See

In re Family Dollar FLSA Litig., 637 F.3d 508, 518 (4th Cir. 2011). Additional plaintiffs may join

the action even if conditional certification never occurs. Myers v. Hertz Corp., 624 F.3d 537, 555

n. 10 (2d Cir. 2010). Thus, although Plaintiff’s motion for conditional certification is denied, the

Court, sua sponte, will extend the time for amendment of the Complaint to March 1, 2019, to allow

a reasonable time for other plaintiffs to join in this action.



                   II.     JOINT MOTION TO AMEND SCHEDULING DEADLINES

        While the Motion to Certify was pending, the parties moved to amend the Case

Management Order (Doc. No. 16). In light of the parties’ consent to that motion and the Court’s

ruling denying conditional certification, the Court GRANTS the motion with modification to the

parties’ proposed deadlines and hereby sets the following deadlines:


                                                   4
       Motion to Amend Pleadings:           March 1, 2019
       Discovery Completion:                May 10, 2019
       ADR:                                 May 24, 2019
       Dispositive Motions (filed):         June 7, 2019
       Dispositive Motions (hearing):       August 5-16, 2019
       Pretrial Submissions:                7 calendar days before FPC
       Final Pretrial Conference (FPC):     To be determined
       Trial Setting:                       Term beginning September 3, 2019

                                       III. CONCLUSION

       IT IS THEREFORE ORDERED that Plaintiff’s Motion for Conditional Certification and

Judicial Notice under 29 U.S.C. § 216(b), (Doc. No. 17) is DENIED, and the parties’ Joint Motion

to Amend Scheduling Order (Doc. No. 23) is GRANTED IN PART and DENIED IN PART

subject to the modifications above.

       IT IS SO ORDERED.


                                      Signed: January 15, 2019




                                               5
